DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcelle 2006/0283216 (hereinafter Marcelle) in view of Kajuch et al 6,401,501 (hereinafter Kajuch).
Re Claim 1. (Currently Amended)
Marcelle discloses an intelligent lock (200) comprising: a lock body (240a,240b) having a lock hole (cavities that receive the ends of shackle 230); a lock lever (230), wherein the lock lever is independent of the lock body, and the lock lever being is capable of being plugged into and being unplugged out of completely separated from the lock hole of the lock body (Figs. 8A-9B; col. 10, lines 1-34); a first restricting member  (218,219) movably provided inside the lock body, and capable of being moved and latched into the lock hole to restrict the plugging of the lock lever into the lock hole or the unplugging of the lock lever out of the lock hole; a second restricting member (250) movably provided inside the lock body, and capable of being abutted against the first restricting member so as to restrict a movement of the first restricting member; a detecting device provided in the lock body, and configured to detect the plugging operation of the lock lever into the lock hole or the unplugging operation of the lock lever out of the lock hole and to send a detection signal; and a main control element (22) communicatively connected to the detecting device (detector 24), and configured to determine a locking state of the intelligent lock in accordance with the detection signal sent by the detecting device.
Marcelle fails to teach the italicized portion above, however, Kajuch discloses a detecting device (224) provided in the lock body (106,108), and configured to detect the plugging operation of the lock lever into the lock hole or the unplugging operation of the lock lever out of the lock hole (Fig.5) and to send a detection signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a detecting device as taught by Kajuch et al. onto the intelligent lock in Marcelle et al. where the device would be placed within the lock hole and contact an end of the lock lever, since the monitoring of the locked condition of the lock lever is in no way dependent on the physical locking capabilities of the lock, and the detecting device could be used in combination with the intelligent lock to achieve the predictable results of indicating the lock position to the restriction member so as to not overwork the restriction member.
Re Claim 6. (Previously Presented) 
Marcelle discloses the intelligent lock of claim 1, further comprising: a driving element (260,262) provided inside the lock body, and configured to drive a movement of the second restricting member inside the lock body, between the first position (Fig.8A) and the second position (Fig. 9A); wherein the driving element comprises: a driving motor (260); and a threaded rod (262) configured to be driven by the driving motor, the threaded rod (262) and the second restricting member (250) constituting a threaded drive (via 264,266).
Re Claim 7. (Previously Presented) 
Marcelle discloses the intelligent lock of claim 6, wherein the second restricting member (250) has: a center part (254) configured to be engaged with the threaded rod (262); and an abutting part (252) extending from the center part and configured to be abutted against the first restricting member (218,219).
Re Claim 8. (Original)
Marcelle discloses the intelligent lock of claim 6, wherein the first restricting member is in form of a pin (218,219), and is movable inside the lock body along a direction perpendicular to an extension direction of the lock hole.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcelle in vie wof Kajuch as applied to claim 1 above, and further in view of Lai 7,685,851 (hereinafter Lai).
Re Claim 10. (Currently Amended)
Marcelle discloses the intelligent lock of claim 1, but fails to teach further comprising: a lock lever assembly constituted by a plurality of lock lever pieces with different lengths, wherein the lock lever is one lock lever piece selected from a plurality of lock lever pieces with different lengths the lock lever assembly.
Lai teaches of a lock (20) comprising: a lock body (21) having a lock hole (cavities that receive the ends of the lock lever); a lock lever (90, 120) independent of the lock body, the lock lever being capable of being plugged into and being unplugged out of the lock hole of the lock body (figures 1-4); an restriction mechanism (80) provided inside the lock body, and configured to restrict plugging of the lock lever into the lock hole or unplugging of the lock lever out of the lock hole; and a lock lever assembly (90, 120) constituted by a plurality of lock lever pieces (90, 120) with different lengths, wherein the lock lever is one lock lever piece selected from the lock lever assembly (column 8, lines 4-14).
It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to offer secondary lock levers as taught by Lai with the
intelligent lock in Marcelle et al., since the variability of the lock lever is in no way dependent on
lock assembly, and the various lock levers could be used in combination with intelligent lock to
achieve the predictable results of variability of the lock lever length, as well as the ability to
replace a broken lock lever.

Allowable Subject Matter
Claims 2-5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest the detecting device as set forth in claim 2, including The intelligent lock of claim 1, wherein the second restricting member is movable inside the lock body, between a first position in which the second restricting member is abutted against the first restricting member and a second position in which the second restricting member is separated from the first restricting member; and the detecting device comprises: a first detecting element provided at the first position and a second detecting element provided at the second position; wherein, the main control element is configured: in response to the second restricting member being moved to be in contact with the first detecting element, to determine, in accordance with the detection signal sent by the first detecting element, that the intelligent lock is in an occluded state where the plugging of the lock lever into the lock hole or the unplugging of the lock lever out of the lock hole is defeated; and in response to the second restricting member being moved to be in contact with the second detecting element, to determine, in accordance with the detection signal sent by the second detecting element, that the intelligent lock is in an un-occluded state where the plugging of the lock lever into the lock hole or the unplugging of the lock lever out of the lock hole is freely enabled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,6-8, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendment, the claims are now rejected in view of new prior art.
It is noted with respect to applicant’s arguments regarding the prior art not disclosing a lock lever completely independent of the lock body, wherein the lock lever is capable of being plugged into and being completely separated from the lock hole of the lock body, the examiner respectfully submits that with respect to the new rejection in view of Marcelle, this limitation is met.
Regarding the lock lever not being independent of the lock body, the examiner submits that with respect to Marcelle, if the lock lever was not independent of the lock body, it would not be able to transition between a locked condition (figures 8A and 8B) and an unlocked condition (figures 9A and 9B). If the lock lever was rigidly attached to the lock body it would be incapable of being placed in the respective conditions, as the lock lever would not be able to move in respect to the lock body. Additionally, during assembly of the padlock, the lock lever would be separate from the lock body until final assembled form is achieved. Moreover, Marcelle discloses the long leg of the lock lever may be provided with a retaining recess which receives the partially extended first restricting members to retain the long leg of the lock lever in the lock body (column 10, lines 1-35). With this recitation, it would be understood that the first restricting members can be fully extended, partially extended or fully retracted, where the fully extended position is the locked condition, the partially extended position in the unlocked condition, and when the first restricting members is in the fully retracted position, the lock lever can be removed from the lock body as the first restricting members are removed from the retaining recess completely.
Accordingly, it is respectfully submitted that Marcelle discloses this feature of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675